Citation Nr: 1338345	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In this regard, as discussed in the August 2013 Board decision, the claim for a TDIU is a component of the service connection claims (granted in the August 2013 Board decision), notwithstanding the prior adjudication of a TDIU by the RO in a February 2007 rating decision.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

In the August 2013 decision, the Board granted service connection for right and left lower extremity peripheral neuropathy, as secondary to the service-connected diabetes mellitus.  Subsequently, in an August 2013 rating decision implementing the Board's grant of service connection, the RO assigned a 20 percent rating for peripheral neuropathy of the right lower extremity and a 20 percent rating for peripheral neuropathy of the left lower extremity.  

As previously noted, the RO adjudicated the issue of a TDIU in a February 2007 rating decision.  Diabetes mellitus and bilateral lower extremity peripheral neuropathy, as secondary to the service-connected diabetes mellitus, were not service connected at the time of the February 2007 adjudication; therefore, the occupational impairment associated with the service-connected diabetes mellitus and bilateral lower extremity peripheral neuropathy were not considered by the RO in the earlier adjudication of a TDIU.  The Board also noted that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, which was awarded, in part, based on the Veteran's complaints of lower extremity pain (associated with the service-connected peripheral neuropathy).

In this case, the Veteran is service connected for diabetes mellitus, type II, evaluated at 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated at 20 percent disabling; and peripheral neuropathy of the left lower extremity, evaluated at 20 percent disabling.  The combined disability rating is 50 percent.  Thus, the Veteran does not have at least one disability rated at 40 percent disabling, and the combined disability rating is less than 70 percent.  Regardless, the Board must also consider entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b), and whether referral for a TDIU is warranted.

The Veteran was afforded a VA examination in May 2009.  The Board finds this examination inadequate as it fails to adequately address the occupational impact of the Veteran's service-connected disabilities.  In this regard, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013); Beaty, 6 Vet. App. 537; and Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Indeed, in the August 2013 Board Remand, the RO was also charged with "accomplishing any additional notification and/or development deemed warranted," ostensibly, to include obtaining an opinion on the effects of the service-connected disabilities upon employment.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the above reasons, the Board finds that a remand for an opinion is necessary to assist in determining whether the Veteran is unable to secure or maintain substantially gainful employment due to the service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to a vocational rehabilitation or similar specialist for an opinion regarding the Veteran's employability.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing examiner.

The examiner should provide an opinion as to the effect of the Veteran's service-connected diabetes mellitus, type II, and bilateral lower extremity peripheral neuropathy, both individually and considered together, on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations and SSA disability records, in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) substantially gainful employment?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to follow (maintain) substantially gainful employment?

In rendering these opinions, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  The Veteran is currently service connected for diabetes mellitus, type II, and bilateral lower extremity peripheral neuropathy.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for a TDIU in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


